          Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 1 of 29




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ANASTACIO ROMERO PEREZ,
 GILBERTO PAZARAN CRISTOBAL,
 JAVIER MORA PERALTA, and JULIO
 CESAR HERNANDEZ PARRA, individually                                COMPLAINT
 and on behalf of others similarly situated,

                                    Plaintiffs,             COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
                  -against-
                                                                       ECF Case
 665 9TH AVE. RESTAURANT CORP.
 (D/B/A GALAXY DINER), STEVEN
 ANTONATOS, JOHN PANORIOS, ELIAS
 NEOFOTISTOS, JUAN PEREZ, JUAN
 NASARIO, and MAURICIO DOE,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Anastacio Romero Perez, Gilberto Pazaran Cristobal, Javier Mora Peralta, and

Julio Cesar Hernandez Parra, individually and on behalf of others similarly situated (collectively,

“Plaintiffs”), by and through their attorneys, Michael Faillace & Associates, P.C., upon their

knowledge and belief, and as against 665 9th Ave. Restaurant Corp. (d/b/a Galaxy Diner),

(“Defendant Corporation”), Steven Antonatos, John Panorios, Elias Neofotistos, Juan Perez,

Juan Nasario, and Mauricio Doe, (“Individual Defendants”), (collectively, “Defendants”), allege

as follows:
            Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 2 of 29




                                        NATURE OF ACTION

       1.      Plaintiffs are both current and former employees of Defendants 665 9th Ave.

Restaurant Corp. (d/b/a Galaxy Diner), Steven Antonatos, John Panorios, Elias Neofotistos, Juan

Perez, Juan Nasario, and Mauricio Doe.

       2.       Defendants own, operate, or control a diner, located at 665 Ninth Avenue, New

York, New York 10036 under the name “Galaxy Diner”.

       3.      Upon information and belief, individual Defendants Steven Antonatos, John

Panorios, Elias Neofotistos, Juan Perez, Juan Nasario, and Mauricio Doe, serve or served as owners,

managers, principals, or agents of Defendant Corporation and, through this corporate entity, operate

or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiffs have been employed as cooks, dishwashers, a supervisor, and ostensibly as

delivery workers at the restaurant located at 665 Ninth Avenue, New York, New York 10036.

       5.      Plaintiffs Mora, and Hernandez have ostensibly been employed as delivery workers.

However, they have been required to spend a considerable part of their work day performing non-

tipped duties, including but not limited to dishwashing, stocking deliveries, cleaning the

refrigerators, the kitchen, the bathroom, and the basement, sweeping the sidewalk, fixing the tables,

unclogging toilets, cleaning drains, preparing food and salad, picking up plates, assisting the waiters,

and checking and reviewing the food inventory (hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiffs have worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that they have worked.




                                                   -2-
               Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 3 of 29




         7.      Rather, Defendants have failed to maintain accurate recordkeeping of the hours

worked and have failed to pay Plaintiffs appropriately for any hours worked, either at the straight

rate of pay or for any additional overtime premium.

         8.      Further, Defendants have failed to pay Plaintiffs the required “spread of hours” pay

for any day in which they have had to work over 10 hours a day.

         9.      Furthermore, Defendants have repeatedly failed to pay Plaintiffs wages on a timely

basis.

         10.     Defendants have employed and accounted for Plaintiffs Mora, and Hernandez as

delivery workers in their payroll, but in actuality their duties have required a significant amount of

time spent performing the non-tipped duties alleged above.

         11.     Regardless, at all relevant times, Defendants have paid these Plaintiffs at a rate that

is lower than the required tip-credit rate.

         12.     However, under both the FLSA and NYLL, Defendants are not entitled to take a tip

credit because these Plaintiffs’ non-tipped duties have exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

         13.     Upon information and belief, Defendants have employed the policy and practice of

disguising these Plaintiffs’ actual duties in payroll records by designating them as delivery workers

instead of non-tipped employees. This has allowed Defendants to avoid paying these Plaintiffs at the

minimum wage rate and has enabled them to pay at a lowered tip-credit rate(which they still have

failed to do).

         14.     Defendants’ conduct has extended beyond Plaintiffs to all other similarly situated

employees.




                                                   -3-
              Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 4 of 29




        15.     At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

        16.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        17.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        18.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        19.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a diner located in this district. Further, Plaintiffs have been employed by Defendants in this

district.



                                                  -4-
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 5 of 29




                                                 PARTIES

                                                 Plaintiffs

       20.     Plaintiff Anastacio Romero Perez (“Plaintiff Romero” or “Mr. Romero”) is an adult

individual residing in New York County, New York.

       21.     Plaintiff Romero was employed by Defendants at Galaxy Diner from approximately

February 2016 until on or about June 26, 2019.

       22.     Plaintiff Gilberto Pazaran Cristobal (“Plaintiff Pazaran” or “Mr. Pazaran”) is an

adult individual residing in Bronx County, New York.

       23.     Plaintiff Pazaran was employed by Defendants at Galaxy Diner from approximately

June 2016 until on or about June 23, 2019.

       24.     Plaintiff Javier Mora Peralta (“Plaintiff Mora” or “Mr. Mora”) is an adult individual

residing in Kings County, New York.

       25.     Plaintiff Mora has been employed by Defendants at Galaxy Diner from

approximately March 2016 until the present date.

       26.     Plaintiff Julio Cesar Hernandez Parra (“Plaintiff Hernandez” or “Mr. Hernandez”)

is an adult individual residing in Queens County, New York.

       27.     Plaintiff Hernandez was employed by Defendants at Galaxy Diner from

approximately October 2016 until on or about July 28, 2019.

                                             Defendants

       28.     At all relevant times, Defendants own, operate, or control a diner, located at 665

Ninth Avenue, New York, New York 10036 under the name “Galaxy Diner”.

       29.     Upon information and belief, 665 9th Ave. Restaurant Corp. (d/b/a Galaxy Diner) is

a domestic corporation organized and existing under the laws of the State of New York. Upon



                                                 -5-
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 6 of 29




information and belief, it maintains its principal place of business at 665 Ninth Avenue, New York,

New York 10036.

       30.     Defendant Steven Antonatos is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Steven Antonatos is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Steven Antonatos possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       31.     Defendant John Panorios is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant John Panorios is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant John Panorios

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       32.     Defendant Elias Neofotistos is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Elias Neofotistos is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Elias Neofotistos possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,



                                                  -6-
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 7 of 29




establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       33.     Defendant Juan Perez is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Juan Perez is sued individually in his

capacity as a manager of Defendant Corporation. Defendant Juan Perez possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       34.     Defendant Juan Nasario is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Juan Nasario is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Juan Nasario possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       35.     Defendant Mauricio Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Mauricio Doe is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Mauricio Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.



                                                   -7-
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 8 of 29




                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       36.     Defendants operate a diner located in the Hell's Kitchen section of Manhattan in New

York City.

       37.     Individual Defendants, Steven Antonatos, John Panorios, Elias Neofotistos, Juan

Perez, Juan Nasario, and Mauricio Doe, possess operational control over Defendant Corporation,

possess ownership interests in Defendant Corporation, or control significant functions of Defendant

Corporation.

       38.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       39.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       40.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       41.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       42.     Upon information and belief, Individual Defendants Steven Antonatos, John

Panorios, and Elias Neofotistos operate Defendant Corporation as either an alter ego of themselves

and/or fail to operate Defendant Corporation as an entity legally separate and apart from themselves,

by among other things:




                                                  -8-
              Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 9 of 29




               a) failing to adhere to the corporate formalities necessary to operate Defendant

                  Corporation as a Corporation,

               b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                  by, amongst other things, failing to hold annual meetings or maintaining

                  appropriate corporate records,

               c) transferring assets and debts freely as between all Defendants,

               d) operating Defendant Corporation for their own benefit as the sole or majority

                  shareholders,

               e) operating Defendant Corporation for their own benefit and maintaining control over

                  this corporation as a closed Corporation,

               f) intermingling assets and debts of their own with Defendant Corporation,

               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect their own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

        43.     At all relevant times, Defendants have been Plaintiffs’ employers within the meaning

of the FLSA and New York Labor Law. Defendants have had the power to hire and fire Plaintiffs,

have controlled the terms and conditions of employment, and have determined the rate and method

of any compensation in exchange for Plaintiffs’ services.

        44.     In each year from 2016 to the present date, Defendants have, both separately and

jointly, had a gross annual volume of sales of not less than $500,000 (exclusive of excise taxes at

the retail level that are separately stated).




                                                   -9-
                Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 10 of 29




          45.      In addition, upon information and belief, Defendants and/or their enterprise have

been directly engaged in interstate commerce. As an example, numerous items that are used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiffs

          46.      Plaintiffs are both current and former employees of Defendants who ostensibly have

been employed as cooks, dishwashers, supervisors, and ostensibly as delivery workers; however,

Plaintiffs Mora, and Hernandez , who ostensibly have been employed as delivery workers, have

spent over 20% of their time performing the non-tip duties outlined above.

          47.      Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                      Plaintiff Anastacio Romero Perez

          48.      Plaintiff Romero was employed by Defendants from approximately February 2016

until on or about June 26, 2019.

          49.      Defendants employed Plaintiff Romero as a cook.

          50.      Plaintiff Romero regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          51.      Plaintiff Romero’s work duties required neither discretion nor independent judgment.

          52.      Throughout his employment with Defendants, Plaintiff Romero regularly worked in

excess of 40 hours per week.

          53.      From approximately February 2016 until on or about May 2019, Plaintiff Romero

worked from approximately 8:00 a.m. until on or about 5:00 p.m., three days a week and from

approximately 7:00 a.m. until on or about 6:00 p.m., three days a week (typically 60 hours per

week).



                                                     - 10 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 11 of 29




       54.      From approximately May 2019 until on or about June 26, 2019, Plaintiff Romero

worked from approximately 11:00 a.m. until on or about 8:00 p.m., six days a week two weeks per

month and from approximately 11:00 a.m. until on or about 10:00 p.m. six days a week two weeks

per month (typically 54 to 66 hours per week).

       55.      Throughout his employment, Defendants paid Plaintiff Romero his wages in a

combination of check and cash.

       56.      From approximately February 2016 until on or about December 2018, Defendants

paid Plaintiff Romero $13.00 per hour.

       57.      From approximately January 2019 until on or about June 26, 2019, Defendants paid

Plaintiff Romero $15.00 per hour.

       58.      Defendants never granted Plaintiff Romero any breaks or meal periods of any kind.

       Defendants only permitted Plaintiff Romero to punched in and out two or three days a week.

       59.      On a single occasion, Defendants required Plaintiff Romero to sign a document, the

contents of which he was not allowed to review in detail, in order to release his weekly pay.

       60.      Defendants did not provide Plaintiff Romero an accurate statement of wages, as

required by NYLL 195(3).

      61.       In fact, Defendants adjusted Plaintiff Romero’s paystubs so that they reflected

inaccurate wages and hours worked.

      62.       Defendants did not give any notice to Plaintiff Romero, in English and in Spanish

(Plaintiff Romero’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Plaintiff Gilberto Pazaran Cristobal




                                                 - 11 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 12 of 29




       63.      Plaintiff Pazaran was employed by Defendants from approximately June 2016 until

on or about June 23, 2019.

       64.      Defendants employed Plaintiff Pazaran as a cook.

       65.      Plaintiff Pazaran regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       66.      Plaintiff Pazaran’s work duties required neither discretion nor independent judgment.

       67.      Throughout his employment with Defendants, Plaintiff Pazaran regularly worked in

excess of 40 hours per week.

       68.      From approximately June 2016 until on or about June 23, 2019, Plaintiff Pazaran

worked from approximately 6:00 a.m. until on or about 4:00 p.m., Mondays through Wednesdays,

from approximately 6:00 a.m. until on or about 6:00 p.m., Thursdays and Saturdays, and from

approximately 6:00 a.m. until on or about 5:00 p.m., on Fridays (typically 64 hours per week).

       69.      Throughout his employment, Defendants paid Plaintiff Pazaran his wages in cash.

       70.      From approximately June 2016 until on or about June 23, 2019, Defendants paid

Plaintiff Pazaran $13.00 per hour.

       71.      Defendants never granted Plaintiff Pazaran any breaks or meal periods of any kind.

       72.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Pazaran regarding overtime and wages under the FLSA and NYLL.

       73.      Defendants did not provide Plaintiff Pazaran an accurate statement of wages, as

required by NYLL 195(3).

      74.       Defendants did not give any notice to Plaintiff Pazaran, in English and in Spanish

(Plaintiff Pazaran’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).



                                                 - 12 -
              Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 13 of 29




                                     Plaintiff Javier Mora Peralta

        75.      Plaintiff Mora has been employed by Defendants from approximately March 2016

until the present date.

        76.      Defendants have ostensibly employed Plaintiff Mora as a delivery worker.

        77.      However, Plaintiff Mora has also been required to spend a significant portion of his

work day performing the non-tipped duties described above.

        78.      Although Plaintiff Mora has ostensibly been employed as a delivery worker, he has

spent over 20% of each day performing non-tipped work throughout his employment with

Defendants.

        79.      Plaintiff Mora has regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

        80.      Plaintiff Mora’s work duties have required neither discretion nor independent

judgment.

        81.      Throughout his employment with Defendants, Plaintiff Mora has regularly worked

in excess of 40 hours per week.

        82.      From approximately March 2016 until on or about January 2019, Plaintiff Mora

worked from approximately 8:00 a.m. until on or about 4:00 p.m., three days a week and from

approximately 7:00 a.m. until on or about 4:00 p.m. to 4:30 p.m., three days a week (typically 51 to

54 hours per week).

        83.      From approximately January 2019 until the present date, Plaintiff Mora has worked

from approximately 8:00 a.m. until on or about 4:00 p.m., six days a week one week each month

(typically 48 hours per week).




                                                  - 13 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 14 of 29




       84.      From approximately March 2016 until on or about February 2018, Defendants paid

Plaintiff Mora his wages in cash.

       85.      From approximately February 2018 until the present date, Defendants have paid

Plaintiff Mora his wages by personal check.

       86.      From approximately March 2016 until on or about June 2018, Defendants paid

Plaintiff Mora $8.65 per hour.

       87.      From approximately June 2018 until December 2018, Defendants paid Plaintiff Mora

$13.00 per hour.

       88.      From approximately January 2019 until the present date, Defendants have paid

Plaintiff Mora $15.00 per hour.

       89.      From approximately March 2016 until on or about December 2018, Plaintiff Mora’s

pay never varied even when he was required to stay later or work a longer day than his usual

schedule.

       90.      For example, Defendants required Plaintiff Mora to work an additional 30 minutes

past his scheduled departure time six days a week, and did not pay him for the additional time he

worked.

       91.      Defendants have never granted Plaintiff Mora any breaks or meal periods of any kind.

       92.      Plaintiff Mora has never been notified by Defendants that his tips are being included

as an offset for wages.

       93.      Defendants have not accounted for these tips in any daily or weekly accounting of

Plaintiff Mora’s wages.

       94.      in order to get paid, Plaintiff Mora has been required to sign a document in which

Defendants misrepresented the hours that he worked per week.



                                                 - 14 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 15 of 29




       95.      Defendants have never provided Plaintiff Mora an accurate statement of wages, as

required by NYLL 195(3).

      96.       In fact, Defendants have adjusted Plaintiff Mora’s paystubs so that they reflected

inaccurate wages and hours worked.

      97.       Defendants have never given any notice to Plaintiff Mora, in English and in Spanish

(Plaintiff Mora’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      98.       Defendants have required Plaintiff Mora to purchase “tools of the trade” with his own

funds—including one bicycle, one helmet, a vest, and bicycle maintenance.

                                Plaintiff Julio Cesar Hernandez Parra

       99.      Plaintiff Hernandez was employed by Defendants from approximately October 2016

until on or about July 28, 2019.

       100.     Defendants ostensibly employed Plaintiff Hernandez as a delivery worker.

       101.     However, Plaintiff Hernandez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       102.     Although Plaintiff Hernandez ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       103.     Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       104.     Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.

       105.     Throughout his employment with Defendants, Plaintiff Hernandez regularly worked

in excess of 40 hours per week.



                                                 - 15 -
          Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 16 of 29




       106.    From approximately October 2016 until on or about February 2018, Plaintiff

Hernandez worked from approximately 6:00 a.m. until on or about 4:00 p.m., six days a week

(typically 60 hours per week).

       107.    From approximately February 2018 until on or about June 2019, Plaintiff Hernandez

worked from approximately 6:00 a.m. until on or about 2:00 p.m., three days a week and from

approximately 6:00 a.m. until on or about 4:00 p.m., two days a week (typically 44 hours per week).

       108.    Throughout his employment, Defendants paid Plaintiff Hernandez his wages in a

combination of check and cash.

       109.    From approximately October 2016 until on or about February 2017, Defendants paid

Plaintiff Hernandez $6.00 per hour.

       110.    From approximately February 2017 until on or about January 2019, Defendants paid

Plaintiff Hernandez $9.85 per hour.

       111.    Although Defendants granted Plaintiff Hernandez 30 minute meal periods, he was

not able to take them on numerous occasions due to the requirements of the job.

       112.    Nevertheless, Defendants deducted the meal periods Plaintiff Hernandez was not able

to take , and the cost of the meals he never ate from his weekly pay.

       113.    Plaintiff Hernandez was never notified by Defendants that his tips were being

included as an offset for wages.

       114.    Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Hernandez’s wages.

       115.    in order to get paid, Plaintiff Hernandez was required to sign a document in which

Defendants misrepresented the hours that he worked per week.




                                                - 16 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 17 of 29




       116.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages under the FLSA and NYLL.

       117.     Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).

      118.      In fact, Defendants adjusted Plaintiff Hernandez’s paystubs so that they reflected

inaccurate wages and hours worked.

      119.      Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      120.      Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including a bicycle, bicycle maintenance, one helmet, and one vest.

                                 Defendants’ General Employment Practices

      121.      At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours

a week without paying them appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      122.      Plaintiffs have been victims of Defendants’ common policy and practices which

violate their rights under the FLSA and New York Labor Law by, inter alia, not paying them the

wages they have been owed for the hours they have worked.

      123.      Defendants’ pay practices have resulted in Plaintiffs not receiving payment for all

their hours worked, and have resulted in Plaintiffs’ effective rate of pay falling below the required

minimum wage rate.




                                                 - 17 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 18 of 29




      124.      Defendants have habitually required Plaintiffs to work additional hours beyond their

regular shifts but have not provided them with any additional compensation.

      125.      Defendants have required Plaintiffs Mora, and Hernandez and all other delivery

workers to perform general non-tipped tasks in addition to their primary duties as delivery workers.

      126.      These Plaintiffs and all similarly situated employees, have ostensibly been employed

as tipped employees by Defendants, although their actual duties included a significant amount of

time spent performing the non-tipped duties outlined above.

      127.       These Plaintiffs’ duties have not been incidental to their occupation as tipped

workers, but instead have constituted entirely unrelated general restaurant work with duties,

including the non-tipped duties described above.

      128.      These Plaintiffs and all other tipped workers have been paid below the tip-credit rate

by Defendants.

      129.      However, under state law, Defendants are not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceed 20% of each workday (or 2 hours a

day, whichever is less) (12 N.Y.C.R.R. § 146).

      130.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      131.      In violation of federal and state law as codified above, Defendants have classified

these Plaintiffs and other tipped workers as tipped employees, and have paid them at a rate that is




                                                  - 18 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 19 of 29




lower than the tip-credit rate when they should have classified them as non-tipped employees and

paid them at the minimum wage rate.

      132.      Defendants have failed to inform Plaintiffs who received tips that Defendants

intended to take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL

before any deduction may be taken.

      133.      Defendants have failed to inform Plaintiffs who received tips, that their tips are being

credited towards the payment of the minimum wage.

      134.      Defendants have failed to maintain a record of tips earned by Plaintiffs who have

worked as delivery workers for the tips they received.

      135.      Defendants’ time keeping system has not reflected the actual hours that Plaintiffs

worked.

      136.      Defendants have willfully disregarded and purposefully evaded recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      137.      On a number of occasions, Defendants have required Plaintiffs to sign a document

the contents of which they have not been allowed to review in detail.

      138.      Defendants have required Plaintiffs to sign a document that reflected inaccurate or

false hours worked.

      139.      Defendants have paid Plaintiffs in cash, a combination of cash and check, by personal

check, and a combination of personal check and business check.

      140.      Defendants have failed to post at the workplace, or otherwise provide to employees,

the required postings or notices to employees regarding the applicable wage and hour requirements

of the FLSA and NYLL.



                                                  - 19 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 20 of 29




      141.      Upon information and belief, these practices by Defendants have been done willfully

to disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      142.      Defendants have engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      143.      Defendants’ unlawful conduct is intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      144.      Defendants have failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      145.      Defendants have failed to provide Plaintiffs and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 20 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 21 of 29




                             FLSA COLLECTIVE ACTION CLAIMS

      146.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      147.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      148.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      149.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      150.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants have had the power

to hire and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of

their employment, and determined the rate and method of any compensation in exchange for their

employment.

      151.      At all times relevant to this action, Defendants have been engaged in commerce or in

an industry or activity affecting commerce.



                                                  - 21 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 22 of 29




      152.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       153.     Defendants have failed to pay Plaintiffs (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      154.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate is willful within the meaning of 29 U.S.C. § 255(a).

      155.      Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      156.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      157.      Defendants, in violation of 29 U.S.C. § 207(a)(1), have failed to pay Plaintiffs (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      158.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation has been willful within the meaning of 29 U.S.C. § 255(a).

      159.      Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      160.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      161.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants have had the power to hire and fire



                                                  - 22 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 23 of 29




Plaintiffs, controlled the terms and conditions of their employment, and determined the rates and

methods of any compensation in exchange for their employment.

      162.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, have paid Plaintiffs less than the minimum wage.

      163.      Defendants’ failure to pay Plaintiffs the minimum wage is willful within the meaning

of N.Y. Lab. Law § 663.

      164.      Plaintiffs have been damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      165.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      166.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, have failed to pay Plaintiffs overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      167.      Defendants’ failure to pay Plaintiffs overtime compensation is willful within the

meaning of N.Y. Lab. Law § 663.

      168.      Plaintiffs have been damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      169.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                  - 23 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 24 of 29




      170.      Defendants have failed to pay Plaintiffs one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiffs’ spread of hours has exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      171.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours is willful within the meaning of NYLL § 663.

      172.      Plaintiffs have been damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      173.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      174.      Defendants have failed to provide Plaintiffs with a written notice, in English and in

Spanish (Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether

paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed

as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      175.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW



                                                  - 24 -
             Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 25 of 29




      176.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      177.      With each payment of wages, Defendants have failed to provide Plaintiffs with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      178.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      179.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      180.      Defendants have required Plaintiffs to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

their jobs, further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a);

29 C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      181.      Plaintiffs have been damaged in an amount to be determined at trial.

                                       NINTH CAUSE OF ACTION


                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                OF THE NEW YORK LABOR LAW

       182.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

       183.     At all relevant times, Defendants have been Plaintiffs’ employers within the meaning


                                                  - 25 -
               Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 26 of 29




of the N.Y. Lab. Law §§ 2 and 651.

         184.     Defendants have made unlawful deductions from Plaintiffs’ wages; specifically,

Defendants have deducted working hours from Plaintiffs' weekly wages in order to avoid paying

THEM overtime hours.

         185.     The deductions made from Plaintiffs’ wages have not been authorized or required by

law.

         186.     Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

        187.      Plaintiffs have been damaged in an amount to be determined at trial.



                                      TENTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        188.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        189.      Defendants have not paid Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        190.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:




                                                    - 26 -
         Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 27 of 29




        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants have violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants have violated the overtime wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA are willful as

to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants have violated the minimum wage provisions of, and

rules and orders promulgated under, the NYLL as to Plaintiffs;




                                               - 27 -
         Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 28 of 29




       (i)     Declaring that Defendants have violated the overtime wage provisions of, and rules

and orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants have violated the spread-of-hours requirements of the

NYLL and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants have violated the timely payment provisions of the

NYLL as to Plaintiffs;

       (l)     Declaring that Defendants have violated the notice and recordkeeping requirements

of the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order are willful as to Plaintiffs;

       (n)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;




                                                 - 28 -
         Case 1:20-cv-04973-MKV Document 1 Filed 06/29/20 Page 29 of 29




       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       December 20, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 29 -
